Citation Nr: 0411456	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  02-17 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss in the left ear.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The appeal was certified to the 
Board by the Pittsburgh, Pennsylvania Regional Office.  In 
light, however, of the veteran's current residence in the 
Republic of Korea, it is likely the Washington, D.C. RO is 
the appropriate RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


FINDINGS OF FACT

1.  In a September 1989 rating decision entitlement to 
service connection for bilateral hearing loss was denied.  
The veteran was notified of that decision in October 1989, 
but he did not appeal.

2.  Additional evidence received since the September 1989 
denial is relevant and probative to the issue pertaining to 
hearing loss in the left ear, and it is so significant it 
must be considered in order to fairly decide the merits of 
the claim.

3.  Additional evidence received since the RO's September 
1989 denial is not relevant and probative to the issue 
pertaining to hearing loss of the right ear, and, when viewed 
in conjunction with the evidence previously of record it is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  Evidence submitted since the September 1989 rating 
decision is new and material, and the claim of entitlement to 
service connection for left ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  Evidence submitted since the September 1989 rating 
decision is not new and material, and the claim of 
entitlement to service connection for right ear hearing loss 
in the right ear is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Act and implementing regulations include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38  U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
held, in part, that the VCAA notice required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

In the present case, a substantially complete application 
regarding the issues on appeal was received in October 2000, 
prior to the VCAA and the Pelegrini decision.  A June 2001 
rating decision denied the veteran's claim.  The veteran was 
provided with notice consistent with the VCAA in August 2001 
and December 2002; although limited notice was also provided 
in November 2000.

While it is clear that the timing of VCAA notice was not 
complied with in the manner contemplated by the Court in 
Pelegrini, a notice error such as this does not necessarily 
result in prejudice to the veteran.  

In Pelegrini, the Court found that the failure to provide the 
notice until after a claimant received an initial unfavorable 
AOJ determination would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
The Court, however, also acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  In view of these 
findings, the Court left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  To do so would be far more 
prejudicial to claimants, since to make an across-the-board 
presumption of prejudicial error would result in numerous 
remands and vacated adjudications, and nullify all of a 
claimant's previously completed steps to perfect an appeal.  
Clearly, this was not intended in the construction of 38 
U.S.C.A. § 5103(a).

All the VCAA requires is that the duty to notify be satisfied 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2003) (harmless error).

In the present case, the Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  While the notice provided to the appellant 
in August 2001 and December 2002 was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b).  Moreover, a statement of the case and 
supplemental statement of the case were issued that 
considered additional evidence submitted after VCAA notice 
was provided.  In addition, the veteran was given every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice and other correspondence 
intended to help him develop his claim.  

In response to the above noted correspondence, the veteran 
submitted evidence that he believed was relevant to his 
claim.  As indicated below, the RO has also obtained the 
veteran's available service medical records.  VA is not aware 
of any outstanding sources of pertinent evidence.  Hence, the 
Board finds that any failure on VA's part in not fulfilling 
the VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

With regard to the adequacy of the content of the notice, the 
Board observes the following:  (1) the veteran was informed 
that VA would assist him by obtaining service records, 
medical records, records from other Federal agencies, and a 
medical opinion, if necessary; (2) the veteran was also 
informed that he must identify pertinent medical records and 
other evidence in support of his claim; (3) he was given the 
option of signing authorizations to permit VA to obtain 
records on his behalf and was informed that he was ultimately 
responsible for ensuring that the pertinent records were 
received by the RO; and (4) the veteran was notified of what 
evidence was needed to support his claim and asked to submit 
evidence.

A review of the record reveals that VA took appropriate steps 
to obtain service medical records and evidence identified by 
the veteran  All things considered, and not withstanding 
Pelegrini, the Board finds that in light of the totality of 
the record, to decide the appeal would not be prejudicial 
error.   

Analysis

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

A September 1989 rating decision denied entitlement to 
service connection for bilateral hearing loss.  That decision 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001). 

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the 
September 1989 RO decision.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
begins with a determination whether there is evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence before the Board at the time of a September 1989 
rating decision consisted of service medical records and a VA 
examination report dated in December 1988.  

In September 1989, available service medical records were 
negative for any complaints or findings pertaining to a 
hearing loss in either ear.  

The veteran's May 1988 separation examination revealed that 
pure tone thresholds, in decibels, were as follows




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
5
5
40
LEFT
0
10
0
20
25
80

At a December 1988 VA audiological evaluation pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
10
5
10
10
LEFT
/
10
5
20
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.

Evidence pertinent to the claim that was submitted since the 
September 1989 rating decision consisted of an audiology 
report from Yokosuka Naval Hospital dated in November 2002.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
15
LEFT
10
15
10
30
80

The diagnosis was bilateral severe high frequency 
sensorineural hearing loss with the left ear greater than the 
right ear.

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for hearing loss in the 
left ear.  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

At the time of the September 1989 rating decision, the 
evidence did not show the veteran had a hearing loss that met 
the threshold requirements for disability noted above; 
however, a November 2002 audiology report indicated that 
these requirements were met with regard to the left ear.  For 
this reason, the Board finds that this evidence is both new 
and material, and warrants reopening the claim of entitlement 
to service connection for hearing loss of the left ear.

With regard to hearing loss in the right ear, the findings of 
a November 2002 audiology evaluation yielded results very 
similar to those considered in September 1989.  Moreover, the 
results still did not meet VA's threshold requirement for 
hearing impairment.  38 C.F.R. § 3.385 (2003).  For the 
reasons stated, the evidence is considered cumulative and not 
material to the claim.  

Having determined that new and material evidence has not been 
added to the record since September 1989 with regard to 
hearing loss in the right ear, the veteran's application to 
reopen the claim for service connection is denied. 


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for hearing loss of the 
left ear is reopened.

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for hearing loss of the right ear is denied.  


REMAND

In light of the new evidence showing the veteran's left ear 
hearing loss met the minimum requirements for impairment 
under VA regulation, the Board finds that an opinion is 
necessary to determine if such impairment is related to 
service.  As such, the veteran should be afforded a VA 
examination.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers who have treated him for 
hearing loss in the left ear since 
service and ask him to sign the 
appropriate releases.  Any such records 
not previously obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate this claim, 
what evidence VA will secure on his 
behalf, and what evidence the appellant 
himself must submit.  The veteran must 
also be told to submit all pertinent 
evidence in his possession that has not 
previously been submitted. 

3.  After the development noted above has 
been accomplished, the veteran should be 
afforded an audiology examination to 
determine the nature and etiology of any 
left ear hearing impairment.  All tests 
and studies deemed necessary to make this 
determination should be ordered.  The 
claims folders must be made available to 
the audiologist for review.  A notation 
that this record review took place should 
be included in the audiologist's report.  
After reviewing the record to include the 
service medical records, the audiologist 
must opine whether any left ear hearing 
impairment is at least as likely as not 
related to service.  In offering an 
opinion, there should be a discussion of 
the veteran's pertinent history of 
piloting helicopters in service for over 
18 years.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  Upon completion of the requested 
development above, the RO should again 
review the claim on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA and the 
holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefits sought 
on appeal remain denied, the veteran and 
his attorney should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The purpose of this REMAND is to obtain additional 
development and to afford the veteran due process of law. The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



